                                            Case 4:21-cv-01483-DMR Document 35 Filed 08/13/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        VITALY PILKIN,                                    Case No. 21-cv-01483-DMR
                                   8                     Plaintiff,
                                                                                              ORDER ON MOTION TO DISMISS
                                   9              v.
                                                                                              Re: Dkt. No. 19
                                  10        GOOGLE LLC,
                                  11                     Defendant.

                                  12           Plaintiff Vitaly Pilkin, representing himself, filed this case on March 1, 2021, alleging a
Northern District of California
 United States District Court




                                  13   claim for copyright infringement against Google LLC. Pilkin filed a first amended complaint on

                                  14   June 21, 2021. [Docket No. 14 (“FAC”).] Google now moves to dismiss the FAC. 1 [Docket Nos.

                                  15   19 (“Mot.”); 28 (“Reply”).] Pilkin opposes. [Docket No. 25 (“Opp.”).] The court held a hearing

                                  16   on August 12, 2021.

                                  17           For the reasons stated below, the motion is granted.

                                  18   I.      BACKGROUND

                                  19           The following facts are alleged in the FAC. Pilkin is a citizen of Russia. FAC ¶ 1. On

                                  20   August 26, 2013, Pilkin “created a nondramatic literary original work,” which he titled “Map in the

                                  21

                                  22   1 Pilkin argues that Google’s motion is an inappropriate motion for reconsideration, pointing out
                                  23   that the court already denied Google’s first motion to dismiss. Opp. at 19. This is incorrect. The
                                       court denied the first motion as moot because Pilkin filed an amended complaint after the motion
                                  24   was filed. See Docket Nos. 14, 15. The court never reached the merits of Google’s first motion to
                                       dismiss.
                                  25
                                       Pilkin also filed objections to Google’s reply brief, arguing that it inappropriately contained new
                                  26   evidence. See Docket No. 29; see Civil L.R. 7-3(b) (“If new evidence has been submitted in the
                                       reply, the opposing party may file within 7 days after the reply is filed . . . stating its objections to
                                  27   the new evidence . . . .”). The objections are overruled. Google did not submit any evidence on
                                       reply, much less new evidence. It merely cited additional cases in support of its existing arguments.
                                  28   This is not prejudicial to Pilkin because he was already aware of those arguments and had the
                                       opportunity to rebut them with his own authority.
                                             Case 4:21-cv-01483-DMR Document 35 Filed 08/13/21 Page 2 of 6




                                   1   Information and Telecommunications Network.” Id. ¶ 8; see Mot., Ex. A (the “Work”).2 The work

                                   2   describes various features of a hypothetical interactive map, including:

                                   3                   (a) On a virtual map, symbols designating cities, settlements, state
                                                       boundaries, boundaries of administrative territories are animated images.
                                   4
                                                       (b) Symbols or names used on the interactive map in text and / or graphic
                                   5
                                                       form are highlighted on the interactive map by changing color (s) or
                                   6                   decreasing and increasing.

                                   7                   (c) Denoted on the interactive map objects such as outlines of houses and
                                                       buildings are active links. When clicking by the cursor or finger or stylus
                                   8                   on the outline of a house or building (which is an active link), at least one
                                                       photo of the facade and / or central part and / or end part of the specified
                                   9
                                                       house / building are shown.
                                  10
                                                       (d) In certain places of the panoramic images of the interactive map, active
                                  11                   links are placed in the form of icons, for example, on the image of the facade
                                                       or window of a store or bar or cafe or bank or office or other institution, on
                                  12                   a house (building), on a balcony, on a window of a house (building). When
Northern District of California
 United States District Court




                                                       clicking on the specified active link, the user of the interactive map has the
                                  13
                                                       opportunity to get to the website of that person or institution, which is
                                  14                   designated by the indicated active link.
                                       Id.
                                  15
                                                On September 2, 2013, Pilkin sent a description of the Work to Google’s Moscow office,
                                  16
                                       along with a proposal that the company buy exclusive rights in the work. Id. ¶ 10. The Moscow
                                  17
                                       office did not respond to Pilkin. Id. On November 22, 2013, Pilkin sent a description of the proposal
                                  18
                                       to Google’s offices in Mountain View, CA, along with the same proposal for exclusive rights. Id.
                                  19
                                       ¶ 13. Google again did not respond. Id. Pilkin tried to pitch his proposal to other companies—
                                  20
                                       including Yandex LLC, Microsoft, and Nokia—but no one responded to him. Id. ¶ 12. On
                                  21
                                       September 18, 2020, Pilkin once again contacted Google’s Moscow office with the proposal; the
                                  22
                                       company again did not respond. Id. ¶ 13.
                                  23
                                                On September 30, 2020, Pilkin discovered that Google uses the features described in the
                                  24
                                       Work in its online mapping platform, Google Maps. FAC ¶¶ 14, 21. For example, Google Maps
                                  25

                                  26   2 Although the Work is not attached to the FAC, the court may consider it on a motion to dismiss
                                  27   under the incorporation by reference doctrine. See Steinle v. City & Cty. of San Francisco, 919 F.3d
                                       1154, 1162–63 (9th Cir. 2019) (stating that a court can consider a document on a motion to dismiss
                                  28   if the complaint “refers extensively to the document or the document forms the basis of the plaintiff’s
                                       claim” (internal quotation marks and citation omitted)).
                                                                                         2
                                             Case 4:21-cv-01483-DMR Document 35 Filed 08/13/21 Page 3 of 6




                                   1   uses “animated images” to “designat[e] state boundaries and boundaries of administrative areas,”

                                   2   which is a feature identified in the Work. Id. ¶ 21. On October 1, 2020, Pilkin reported to Google

                                   3   that its use of his Work constitutes copyright infringement. Id. ¶ 15. Google confirmed receipt of

                                   4   the report. Id. Pilkin submitted at least two more complaints to Google about the alleged copyright

                                   5   infringement. Id. ¶¶ 16-17. Allegedly, Google’s unlawful use of the Work is ongoing. Id. ¶ 19.

                                   6            Pilkin alleges a single claim for copyright infringement.

                                   7   II.      LEGAL STANDARD FOR RULE 12(B)(6) MOTIONS

                                   8            A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in

                                   9   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). When

                                  10   reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all of the

                                  11   factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

                                  12   curiam) (citation omitted), and may dismiss a claim “only where there is no cognizable legal theory”
Northern District of California
 United States District Court




                                  13   or there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                  14   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft

                                  15   v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001))

                                  16   (quotation marks omitted). A claim has facial plausibility when a plaintiff “pleads factual content

                                  17   that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  18   alleged.”   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must

                                  19   demonstrate “more than labels and conclusions, and a formulaic recitation of the elements of a cause

                                  20   of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v.

                                  21   Allain, 478 U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001),

                                  22   overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  23            Although pro se pleadings are liberally construed and held to a less stringent standard than

                                  24   those drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), a complaint, or

                                  25   portion thereof, should be dismissed for failure to state a claim if it fails to set forth “enough facts

                                  26   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                  27   554 (2007); see also Fed. R. Civ. P. 12(b)(6). “[A] district court should not dismiss a pro se

                                  28   complaint without leave to amend unless it is absolutely clear that the deficiencies of the

                                                                                           3
                                          Case 4:21-cv-01483-DMR Document 35 Filed 08/13/21 Page 4 of 6




                                   1   complaint could not be cured by amendment.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                   2   2012) (quotations omitted).

                                   3   III.    DISCUSSION

                                   4           “[T]he owner of copyright . . . has the exclusive rights to do and to authorize . . . distribut[ing]

                                   5   copies or phonorecords of the copyrighted work to the public by sale or other transfer of ownership,

                                   6   or by rental, lease, or lending . . . .” 17 U.S.C. § 106. To establish copyright infringement, a plaintiff

                                   7   must prove two elements: “(1) ownership of a valid copyright, and (2) copying of constituent

                                   8   elements of the work that are original.” Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S.

                                   9   340, 361 (1991). In ruling on a motion to dismiss a copyright infringement claim, a court must

                                  10   determine whether the plaintiff has sufficiently alleged that the work at issue is entitled to copyright

                                  11   protection. See Daniels v. Walt Disney Co., 958 F.3d 767, 771 (9th Cir. 2020) (affirming a district

                                  12   court’s dismissal of a complaint that failed to adequately plead the existence of copyrightable
Northern District of California
 United States District Court




                                       material). Copyright protection does not extend to “any idea, procedure, process, system, method
                                  13
                                       of operation, concept, principle, or discovery, regardless of the form in which it is described,
                                  14
                                       explained, illustrated, or embodied in such work.” 17 U.S.C. § 102(b); see also Feist Publications,
                                  15
                                       Inc., 499 U.S. at 344-45 (“The most fundamental axiom of copyright law is that no author may
                                  16
                                       copyright his ideas or the facts he narrates.” (cleaned up)). Only “a particular expression of an idea
                                  17
                                       may be copyrighted.” Signo Trading Int’l Ltd. v. Gordon, 535 F. Supp. 362, 365 (N.D. Cal. 1981).
                                  18
                                               In this case, Pilkin asserts that the Work is a “nondramatic literary original work.” FAC ¶
                                  19
                                       8. “Literary works” are an enumerated copyrightable subject matter under the Copyright Act. 17
                                  20
                                       U.S.C. § 102(a)(1). They are defined as “works, other than audiovisual works, expressed in words,
                                  21
                                       numbers, or other verbal or numerical symbols or indicia, regardless of the nature of the material
                                  22
                                       objects, such as books, periodicals, manuscripts, phonorecords, film, tapes, disks, or cards, in which
                                  23
                                       they are embodied.” 17 U.S.C. § 101. Google moves to dismiss the FAC on the basis that Pilkin is
                                  24
                                       improperly seeking copyright protection for ideas and functional concepts. Mot. at 5-6. It argues
                                  25
                                       that Pilkin has at most pleaded a protectable interest in the three-page essay constituting the Work,
                                  26
                                       but has not adequately alleged that Google copied any protected portion of that Work in creating
                                  27
                                       Google Maps. See Reply at 1.
                                  28
                                                                                            4
                                          Case 4:21-cv-01483-DMR Document 35 Filed 08/13/21 Page 5 of 6




                                   1          Works that have “strong functional elements” receive less protection than works of fiction.

                                   2   Sega Enterprises Ltd. v. Accolade, Inc., 977 F.2d 1510, 1524 (9th Cir. 1992), as amended (Jan. 6,

                                   3   1993). For example, a written work describing a system (either existing systems or entirely new

                                   4   ones) does not convey to the author “the exclusive right to the art or manufacture described therein.”

                                   5   Baker v. Selden, 101 U.S. 99, 102 (1879) (holding that a book describing a peculiar system of

                                   6   bookkeeping was not subject to copyright protection). While the book explaining a process or

                                   7   design is itself copyrightable, “[t]he use of the art is a totally different thing from a publication of

                                   8   the book explaining it.” Advanz Behavorial Mgmt. Res., Inc. v. Miraflor, 21 F. Supp. 2d 1179, 1183

                                   9   (C.D. Cal. 1998); see Sega Enterprises Ltd., 977 F.2d at 1525 (citing “the basic structural concepts

                                  10   embodied in architectural plans” as an example of a system that is not protected under copyright
                                       law). “[C]ourts have routinely held that the copyright for a work describing how to perform a
                                  11
                                       process does not extend to the process itself.” Bikram’s Yoga Coll. of India, L.P. v. Evolation Yoga,
                                  12
Northern District of California
 United States District Court




                                       LLC, 803 F.3d 1032, 1037–38 (9th Cir. 2015) (citing cases). To the extent that such processes are
                                  13
                                       protected at all, it must be under patent law. See id. at 1039 (citing Baker, 101 U.S. at 105); see also
                                  14
                                       Sega Enters. Ltd., 977 F.2d at 1526 (“In order to enjoy a lawful monopoly over the idea or functional
                                  15
                                       principle underlying a work, the creator of the work must satisfy the more stringent standards
                                  16
                                       imposed by the patent laws.”).
                                  17
                                              Here, Pilkin seeks copyright protection for a written Work describing various alternative
                                  18
                                       processes of implementing an interactive map. For example, the Work explains that “[s]ymbols or
                                  19
                                       names used on an interactive map” may be displayed “in a text and/or graphic form(s),”
                                  20
                                       “permanently or temporarily highlighted” such that they “change . . . color(s) or font, or they blink
                                  21
                                       or fluctuate, or decrease and increase.” Work at 2 (emphasis added). Other potential features are
                                  22
                                       described as “optional.” See id. at 3. Essentially, the Work describes a wide range of possible
                                  23
                                       expressions of the features described in it but does not actually convey any particular expression of
                                  24
                                       those features. Thus, contrary to Pilkin’s assertions, the Work only contains unprotectable ideas.
                                  25
                                       The authorities cited above make clear that, while a written essay itself may be protected, the ideas
                                  26
                                       and processes it describes cannot.
                                  27
                                              The authority relied on by Pilkin does not change this outcome.             He cites Mason v.
                                  28
                                                                                          5
                                          Case 4:21-cv-01483-DMR Document 35 Filed 08/13/21 Page 6 of 6




                                   1   Montgomery Data, Inc. for the general proposition that a particular expression of an idea is protected

                                   2   by copyright law if it is not the only way to express that idea. See 967 F.2d 135, 139 (5th Cir. 1992).

                                   3   Mason examined the “merger doctrine,” which provides that if an expression cannot be separated

                                   4   from its underlying idea, the expression is not protected. Id. at 138-39. In that case, for example,

                                   5   the plaintiff created a series of real estate ownership maps that pictorially portrayed the “location,

                                   6   size, and shape of surveys, land grants, tracts, and various topographical features within the

                                   7   country.” Id. at 136. The Fifth Circuit determined that the ideas embodied in the maps could be

                                   8   expressed in a variety of ways and so the merger doctrine did not apply. Id. at 141. Mason is does

                                   9   not apply here because the merger doctrine is not at issue in this case. The problem with Pilkin’s

                                  10   position is not that his expression of certain ideas merges with the underlying ideas; instead, as
                                       explained above, the problem is that the Work does not convey any particular expression at all. It
                                  11
                                       only describes many ways in which the ideas contained in it could be expressed.
                                  12
Northern District of California
 United States District Court




                                              In sum, Pilkin has not adequately pleaded that he created any copyrightable expression of
                                  13
                                       the ideas contained in the Work. Accordingly, the FAC fails to state a claim for copyright
                                  14
                                       infringement.   The Work is not subject to copyright protection, and Pilkin cannot fix this
                                  15
                                       fundamental problem. Therefore, amendment is futile. The case is dismissed with prejudice.
                                  16
                                       IV.    CONCLUSION
                                  17
                                              For the reasons stated above, Google’s motion to dismiss is granted with prejudice. The
                                  18
                                       Clerk shall enter judgment for Google and against Pilkin and close this case.
                                  19
                                                                                                                  ISTRIC
                                  20                                                                         TES D      TC
                                                                                                           TA
                                                                                                                              O
                                                                                                       S




                                  21
                                                                                                                               U
                                                                                                      ED




                                                                                                                                RT




                                                                                                                          D
                                                                                                                     RDERE
                                              IT IS SO ORDERED.
                                                                                                  UNIT




                                  22                                                                           S SO O
                                                                                                           IT I
                                       Dated: August 13, 2021
                                                                                                                                   R NIA




                                  23
                                                                                                                            yu
                                                                                                                     na M. R
                                                                                         ______________________________________
                                                                                                  NO




                                  24                                                                       g e D o n
                                                                                                                                  FO




                                                                                                       Jud
                                                                                                      Donna    M.  Ryu
                                                                                                   RT




                                                                                                                                LI




                                  25                                                           United States Magistrate Judge
                                                                                                     ER
                                                                                                      H




                                                                                                                               A




                                                                                                        N                     C
                                                                                                                            F
                                  26                                                                       D IS T IC T O
                                                                                                                   R
                                  27

                                  28
                                                                                         6
